In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-055 CR

 ______________________

 
STEVEN WARDINE HARDY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
 Jefferson County, Texas

Trial Cause No. 98103




MEMORANDUM OPINION
	On January 22, 2008, the trial court sentenced Steven Wardine Hardy on a conviction
for sexual assault.  Hardy filed a notice of appeal on January 30, 2008.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that this
is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On February 11, 2008, we notified the parties that we would dismiss the appeal  unless
an amended certification was filed within fifteen days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	

							_________________________________
								   DAVID GAULTNEY
									   Justice								
Opinion Delivered March 12, 2008							
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.